       Case 1:20-cv-00772-GTS-DJS Document 21 Filed 01/25/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                          FOR NORTHERN DISTRICT OF NEW YORK

 SNIP ITS DADM KIDZ CUTS II, LLC d/b/a
 SNIP-ITS,                                            Civil Action No. 1:20-cv-00772 (GTS-DJS)

                          Plaintiff,
 vs.                                                 STIPULATION PURSUANT TO F.R.C.P.
                                                       41 FOR VOLUNTARY DISMISSAL
 THE HANOVER INSURANCE GROUP,                               WITHOUT PREJUDICE
 INC.  and  MASSACHUSETTS BAY
 INSURANCE COMPANY,

                         Defendants.
                                                                        1/25/2021


           Pursuant to Fed. R. Civ. P. 41(a), it is hereby stipulated and agreed, by and between the

undersigned counsel, that Plaintiff Snip Its Dadm Kidz Cuts II, LLC d/b/a Snip Its dismisses this

action without prejudice and without costs against any party.

           IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed

in counterparts, that facsimile and/or electronic copies of this Stipulation shall be deemed originals,

and that this Stipulation may be filed with the Clerk of the Court without further notice to the

parties.


 By: __/s/ Elmer Robert Keach III__________           By: __/s/ Jonathan M. Zagha_____________
       ELMER ROBERT KEACH III, ESQ.                         JONATHAN M. ZAGHA, ESQ.
       NDNY Bar Roll No.: 601537                            NDNY Bar Roll No.: 701977
       LAW OFFICES OF ELMER                                 FINAZZO COSSOLINI O’LEARY
       ROBERT KEACH III, PC                                 MEOLA & HAGER, LLC
       One Pine West Plaza, Suite 109                       67 East Park Place – Suite 901
       Albany, New York 12203                               Morristown, New Jersey 07960
       Attorney for Plaintiff                               Attorneys for Defendant
       Snip Its Dadm Kidz Cuts II, LLC d/b/a                Massachusetts Bay Insurance Company
       Snip Its

 Dated: January 22, 2021                              Dated: January 22, 2021
